Decided that upon a rehearing the cause is open, as to the party upon whose application the order for a rehearing was granted, only as to those parts of it which are complained of in the petition upon which the order was granted.
Held also, that in a suit to foreclose a mortgage, if more than $100 is claimed to be due, the court would not be divested of its jurisdiction to make a decree for the sale of the mortgaged premises even if the master should come to the conclusion that less than $100 was in fact due ; the matter in controversy being more than that sum. Especially where, from the nature of the case, the mortgage could not have been properly foreclosed under the statute ; because it was to-cover unliquidated damages.
That where a mortgagor who is personally liable for the , , , ,, ,. ' , . , . - debt sells the mortgaged premises in parcels, to two or more Pei’sons> at different times, such pateéis are to be charged in the inverse order of their alienation.
Decree appealed from affirmed with costs ; without prejudice to the rights of the appellants as between themselves, as to contribution towards the payment of the amount due upon the mortgage with interest and costs. Decree also to direct that if the premises shall not sell for enough to pay the amount reported due, with interest and costs, the appellants pay the value of the rents and profits daring the time which has *65«lapsed since the appeal, as damages for the delay and vexation caused by such appeal; to be ascertained by a master under the direction of the vice chancellor. Proceedings remitted to vice chancellor.